Citation Nr: 1147108	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the finger.

4  Entitlement to service connection for arthritis of the shoulder.

5.  Entitlement to service connection for cold weather residuals of the bilateral upper extremities.

6.  Entitlement to service connection for cold weather residuals of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2011.  A copy of the transcript was reviewed and associated with the claims file.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hearing loss, tinnitus, finger arthritis, shoulder arthritis, and cold weather residuals of the bilateral upper and lower extremities.  The Veteran claims that he incurred these disabilities during his service in Germany, or possibly in basic training with respect to his hearing loss and tinnitus claims.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initially, the Board notes that the Veteran's service treatment records were involved in a fire related incident and that no records can be located.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

During the Veteran's October 2011 Board hearing, the Veteran reported a continuity since service of hearing difficulty; tinnitus; finger and shoulder problems; and numbness, tingling, and muscle pain in the bilateral upper and lower extremities.  In addition, he reported receiving medical treatment for symptoms he associated with frostbite during service.  

With respect to any current diagnoses, the Veteran indicated during the October 2011 Board hearing that he was diagnosed with arthritis of the finger and shoulder by a VA treatment professional in approximately 2001.  The Veteran's contention is supported by an August 2009 active problem list from the VAMC in Muskogee, Oklahoma that listed arthritis.  In addition, VA treatment records from May 1998 note that the Veteran received a hearing aid evaluation and binaural hearing aids; however, the actual evaluation or other treatment records are not in the claims file.

During his Board hearing the Veteran reported receiving treatment from VA approximately every 6 months for his claimed conditions, which is consistent with the Veteran's reports at the time of filing his claims.  VA treatment records in the claims file, however, include only the above-referenced May 1998 hearing aid record and treatment and hospitalization records from May through July of 2009.  Significantly, none of the records in the claims file includes a diagnosis of arthritis.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's statements during the October 2001 Board hearing and the active treatment list that supports the Veteran's statement of a diagnosis of shoulder and finger arthritis, the Board concludes that attempts to obtain additional VA treatment records from January 2000 should be undertaken.

In addition, given the Veteran's credible reports of extended exposure to cold weather conditions, exposure to loud noises, and continuity of hearing problems, shoulder, finger, and general bilateral upper and lower extremity problems from service, as well as the indication of current diagnoses of arthritis and perhaps hearing loss, the Board concludes that the Veteran should be afforded VA examinations for his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran's claimed disorders from all appropriate VA treatment facilities from January 2000 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above documents have been obtained, to the extent possible, schedule the Veteran for appropriate VA examination for bilateral hearing loss and tinnitus.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss and tinnitus that have been caused or aggravated by his military service.  In that regard, it appears from the evidence of record that for a considerable period of his military service the Veteran drove a 2.5 ton diesel truck.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After 1. above has been completed, to the extent possible, schedule the Veteran for appropriate VA examination for bilateral upper and lower extremity cold weather residuals.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed cold weather residuals of the bilateral upper or lower extremities has been caused or aggravated by his military service.  In that regard, the examiner may presume for the purpose of the requested opinions that the Veteran was exposed to conditions as he has described involving extreme cold temperatures during his military service in Germany.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After 1. above has been completed, to the extent possible, schedule the Veteran for appropriate VA examination for his claims of arthritis of the shoulder and finger.  (In that regard, the examiner should confirm specifically which finger and shoulder the claims involve.)  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed finger or shoulder disability has been caused or aggravated by his military service.  In that regard, the examiner may presume for the purpose of the requested opinions that the Veteran was exposed to conditions as he has described involving extreme cold temperatures during his military service in Germany.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  After the development requested above has been completed, to the extent possible, the RO/AMC should re-adjudicate the Veteran's claims.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



